ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 13-001, concluding that ALEX PAVLIV of HOWELL, who was admitted to the bar of this State in 1983, should be reprimanded for violating RPC 3.4(c) (knowingly disobeying an obligation under the rules of a tribunal) and RPC 3.3(a)(5) (failure to disclose to a tribunal a material fact knowing that the omission is reasonably certain to mislead the tribunal), and good cause appearing;
*300It is ORDERED that ALEX PAVLIV is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.